Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,798,633 (hereinafter referred to as ‘633) in view of Kobayashi (US 7,428,217). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious subsets and/or variants of each other.
Regarding claim 1, ‘633 describes a method comprising:
a network element interfaces with a plurality of radio accesses, and the plurality of radio accesses further interface with an Information-Centric Networking-based (ICN-based) network; 
obtaining an interest message by the network element; 
identifying a service class associated with the interest message; 
selecting a particular radio access of the plurality of radio accesses to handle traffic for the interest message based on at least one of: one or more policies associated with the service class, one or more policies associated with the plurality of radio accesses, and network conditions associated with the plurality of radio accesses; and 
forwarding the interest message to the particular radio access (claim 1 subset & reworded, where network element = gateway).
‘633 fails to further explicitly describe:
maintaining, by a network element, network condition information associated with plurality of radio accesses, wherein the network element interfaces with a terminal.
Kobayashi also describes a mobile router (fig. 1 # 102) (network element), enabling different wireless accesses to network, further describing:
maintaining, by a network element, network condition information associated with plurality of radio accesses, wherein the network element interfaces with a terminal (fig. 1 & col. 4 lines 36-54, mobile router (network element) tracks (maintains) statuses of different wireless connections, and notifies the mobile communication device (terminal) of a new & more optimal connection where there’s a status change).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the gateway (network element) of ‘644 to interface with a terminal & maintain network condition information for the different wireless accesses as in Kobayashi.
The motivation for combining the teachings is that this enables selection of optimal access in continuing the wireless communication (Kobayashi, col. 2 lines 40-43).
Regarding claim 2, ‘633 describes:
wherein each radio access of the plurality of radio accesses is associated with each of a different radio access technology (RAT) type (claim 2).
Regarding claim 3, ‘633 describes:
wherein a particular policy associated with the particular radio access comprises one or more of: 
an optimal throughput to be utilized for the particular radio access; data usage information associated with the particular radio access; and weighting information associated with the particular radio access (claims 1 & 3 subset).
Regarding claim 4, ‘633 describes:
wherein the data usage information comprises at least one of: charging information associated with the particular radio access; one or more applications supported by the particular radio access; one or more data rates associated with the particular radio access; and one or more data caps associated with the particular radio access (claim 4).
Regarding claim 5, ‘633 describes:
wherein the weighting information comprises at least one of: 
a weighted latency based on the charging information associated with the particular radio access; and 
a weighted cost based on the charging information associated with the particular radio access (claim 1 subset).
Regarding claim 6, ‘633 describes:
wherein a particular policy associated with a particular service class comprises one or more of: 
a minimum latency associated with the particular service class; a packet loss rate associated with the particular service class; 
a minimum bitrate associated with the particular service class; and 
a guaranteed bitrate associated with the particular service class (claim 5).
Regarding claim 7, ‘633 describes:
wherein the interest message comprises at least a portion of a content name encoded within at least a portion of an Internet Protocol (IP) destination address field (claim 1 subset).
Regarding claim 8, ‘633 describes:
wherein the network condition information is maintained within a Forwarding Information Base of the network element (claim 1 subset, where network element = gateway).
Regarding claim 9, ‘633 describes:
wherein the ICN-based network is an Internet Protocol (IP) network comprising at least one hybrid ICN-enabled routing node capable of performing packet forwarding using both IP networking constructs and ICN constructs (claim 19).
Regarding claim 10, ‘633 describes one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising: 
a network element interfaces with a terminal and a plurality of radio accesses, and the plurality of radio accesses further interface with an Information-Centric Networking-based (ICN-based) network; 
obtaining an interest message by the network element; identifying a service class associated with the interest message; selecting a particular radio access of the plurality of radio accesses to handle traffic for the interest message based on at least one of: 
one or more policies associated with the service class, one or more policies associated with the plurality of radio accesses, and network conditions associated with the plurality of radio accesses; and 
forwarding the interest message to the particular radio access (claim 6, subset & reworded, where network element = gateway).
‘633 fails to further explicitly describe:
maintaining, by a network element, network condition information associated with plurality of radio accesses, wherein the network element interfaces with a terminal.
Kobayashi also describes a mobile router (fig. 1 # 102) (network element), enabling different wireless accesses to network, further describing:
maintaining, by a network element, network condition information associated with plurality of radio accesses, wherein the network element interfaces with a terminal (fig. 1 & col. 4 lines 36-54, mobile router (network element) tracks (maintains) statuses of different wireless connections, and notifies the mobile communication device (terminal) of a new & more optimal connection where there’s a status change).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the gateway (network element) of ‘644 to interface with a terminal & maintain network condition information for the different wireless accesses as in Kobayashi.
The motivation for combining the teachings is that this enables selection of optimal access in continuing the wireless communication (Kobayashi, col. 2 lines 40-43).
Regarding claim 11, ‘633 describes:
wherein each radio access of the plurality of radio accesses is associated with each of a different radio access technology (RAT) type (claim 7).
Regarding claim 12, ‘633 describes:
wherein a particular policy associated with the particular radio access comprises one or more of: 
an optimal throughput to be utilized for the particular radio access; 
data usage information associated with the particular radio access; and weighting information associated with the particular radio access (claims 6 & 8 subset).
Regarding claim 13, ‘633 describes:
wherein the data usage information comprises at least one of: 
charging information associated with the particular radio access; 
one or more applications supported by the particular radio access; 
one or more data rates associated with the particular radio access; and 
one or more data caps associated with the particular radio access (claim 9).
Regarding claim 14, ‘633 describes:
wherein the weighting information comprises at least one of: 
a weighted latency based on the charging information associated with the particular radio access; and
 a weighted cost based on the charging information associated with the particular radio access (claim 6 subset).
Regarding claim 15, ‘633 describes:
wherein a particular policy associated with a particular service class comprises one or more of: 
a minimum latency associated with the particular service class; 
a packet loss rate associated with the particular service class; 
a minimum bitrate associated with the particular service class; and 
a guaranteed bitrate associated with the particular service class (claim 10).
Regarding claim 16, ‘633 describes:
wherein the network condition information is maintained within a Forwarding Information Base of the network element (claim 6 subset, where network element = gateway).
Regarding claim 17, ‘633 describes a network element comprising: 
at least one memory element for storing data; and 
at least one processor for executing instructions associated with the data, wherein executing the instructions causes the network element to perform operations, comprising: 
a network element interfaces with a plurality of radio accesses, and the plurality of radio accesses further interface with an Information-Centric Networking-based (ICN-based) network; 
obtaining an interest message by the network element; 
identifying a service class associated with the interest message; 
selecting a particular radio access of the plurality of radio accesses to handle traffic for the interest message based on at least one of: one or more policies associated with the service class, one or more policies associated with the plurality of radio accesses, and network conditions associated with the plurality of radio accesses; and 
forwarding the interest message to the particular radio access (claim 11 subset & reworded, where system = network element).
‘633 fails to further explicitly describe:
maintaining, by a network element, network condition information associated with plurality of radio accesses, wherein the network element interfaces with a terminal.
Kobayashi also describes a mobile router (fig. 1 # 102) (network element), enabling different wireless accesses to network, further describing:
maintaining, by a network element, network condition information associated with plurality of radio accesses, wherein the network element interfaces with a terminal (fig. 1 & col. 4 lines 36-54, mobile router (network element) tracks (maintains) statuses of different wireless connections, and notifies the mobile communication device (terminal) of a new & more optimal connection where there’s a status change).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the gateway (network element) of ‘644 to interface with a terminal & maintain network condition information for the different wireless accesses as in Kobayashi.
The motivation for combining the teachings is that this enables selection of optimal access in continuing the wireless communication (Kobayashi, col. 2 lines 40-43).
Regarding claim 18, ‘633 describes:
wherein each radio access of the plurality of radio accesses is associated with each of a different radio access technology (RAT) type (claim 12).
Regarding claim 19, ‘633 describes:
19. The network element of claim 17, wherein the network condition information is maintained within a Forwarding Information Base of the network element (claim 11 subset, where gateway = network element).
Regarding claim 20, ‘633 describes:
20. The network element of claim 17, wherein the interest message comprises at least a portion of a content name encoded within at least a portion of an Internet Protocol (IP) destination address field (claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 7,428,217) in view of Bae (US 2014/0146819).
Regarding claims 1 and 17, Kobayashi describes a method/network element comprising:
[ at least one memory element for storing data; and 
at least one processor for executing instructions associated with the data, wherein executing the instructions causes the network element to perform operations for]: 
maintaining, by a network element, network condition information associated with plurality of radio accesses (fig. 1 & col. 4 lines 36-54, mobile router (network element) tracks (maintains) statuses of different wireless connections, and notifies the mobile communication device (terminal) of a new & more optimal connection where there’s a status change. See also fig. 30 S3005), wherein the network element interfaces with a terminal and a plurality of radio accesses (fig. 1 & col. 7 lines 13-24, mobile router (network element) interfaces with mobile communication device (terminal) & plural connection units wirelessly (radio accesses).
obtaining an interest message by the network element (fig. 30 step 3003 & col. 13, lines 41-43 & 66- col. 14 line 1, mobile router receives candidate notification message 1401 indicating mobile communication device (terminal) is interested in using it for connectivity);
identifying a service class associated with the interest message, and selecting a particular radio access of the plurality of radio accesses to handle traffic for the interest message based on at least one of: one or more policies associated with the service class (col. 13, line 66- col. 14 line 10, mobile router 102’s connection-interface decision section 121 evaluates & selects of data-link/connection unit to connect according to saved interface information in view of service-type provided, see col. 13 line 55 in view of fig. 6 & col. 8 lines 49-51, where matrix information shows optimal throughput for each type of wireless access to each service type).
Kobayashi describes the plurality of radio accesses, but fails to further explicitly describe:
interfacing with an Information-Centric Networking-based (ICN-based) network.
Bae also describes packet communication from terminal to network (fig. 2), further specifying:
interfacing with an Information-Centric Networking-based (ICN-based) network (fig. 2 & para. 5, terminal connecting with a Content-Centric Networking CCN (ICN)).
It would have been obvious to one with ordinary skill in the art before the effective date of claimed invention to specify that the connecting network in Kobayashi to be a ICN as in Bae.
The motivation for combining the teachings is that this enables the alternative CCN method to be implemented with IP network compatibility (Bae, para. 5-6).
Regarding claims 2 and 18, Kobayashi describes:
wherein each radio access of the plurality of radio accesses is associated with each of a different radio access technology (RAT) type (col. 7 lines 25-30, each of the different wireless connections may be IEEE802.11, HIPERLAN, 3G or 4G (different RAT type). See also fig. 5 & co. 8 lines 38-42).
Regarding claim 3, Kobayashi describes:
wherein a particular policy associated with the particular radio access comprises one or more of: 
an optimal throughput to be utilized for the particular radio access (fig. 6 & col. 8 lines 49-51, matrix information shows superiority of usage (optimal throughput) for each type of wireless access). 
Regarding claim 4, Kobayashi describes:
wherein the data usage information comprises at least one of: 
charging information associated with the particular radio access; one or more applications supported by the particular radio access; one or more data rates associated with the particular radio access (fig. 6 & col. 8 lines 49-51, matrix information shows how well voice or moving image/video (applications) is support by each type of radio access, as well as respective speed (data rates) and pricing (charging information)).
Regarding claim 5, Kobayashi describes:
wherein the weighting information comprises at least one of:
a weighted cost based on the charging information associated with the particular radio access (fig. 6 & col. 8 lines 49-67, matrix shown are weighted by significance, including 1 factor being price (cost) of particular radio access).
Regarding claim 6, Kobayashi describes:
wherein a particular policy associated with a particular service class comprises one or more of: 
a packet loss rate associated with the particular service class (col. 10 lines 27-37, error (loss) rate from framed signal (packets) (col. 7 line 47) is monitored for each service type, col. 8 lines 49-67).
Regarding claims 7 and 20, Kobayashi and Bae combined further describe:
wherein the interest message comprises at least a portion of a content name encoded within at least a portion of an Internet Protocol (IP) destination address field.
Bae also describes Content (Information) Centric Networking (CCN/ICN) network (fig. 2), further describing:
wherein the interest message comprises at least a portion of a content name encoded within at least a portion of an Internet Protocol (IP) destination address field (para. 72, CCN packet begins with a name, location of content is included (encoded) in destination address field 811, with options & padding field 813 of the data field 810 of the IP packet to include the remaining CCN content name 815).
Regarding claims 8 and 19, Kobayashi describes:
wherein the network condition information is maintained within a Forwarding Information Base of the network element (col. 4 lines 36-54, in mobile router, external links are monitored & link status updates the records (Forward Information Base) to be compared and switch to the most optimal link for particular service type usage).
Regarding claim 9, Kobayashi and Bae combined further describe:
wherein the ICN-based network is an Internet Protocol (IP) network comprising at least one hybrid ICN-enabled routing node capable of performing packet forwarding using both IP networking constructs and ICN constructs.
Bae also describes Content (Information) Centric Networking (CCN/ICN) network (fig. 2), further describing:
 wherein the ICN-based network is an Internet Protocol (IP) network comprising at least one hybrid ICN-enabled routing node capable of performing packet forwarding using both IP networking constructs and ICN constructs (fig. 2 & para. 23, network supporting CCN with IP compatibility).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the ICN network of Kobayashi to also be an IP network supporting IP and ICN/CCN forwarding as in Bae.
The motivation for combining the teachings is that this enables the alternative CCN method to be implemented with IP network compatibility (Bae, para. 5-6).

Claims 10-16 are non-transitory computer readable storage media claims comprising limitations of apparatus claims 1-8 respectively.  Hence, they are rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Henry (US 10,856,181) describing UE traffic steering to different RAT according to aggregated policies (abstract), Muscariello (US 2018/0242186) describing UE selection of cellular or Wifi access to network (fig. 11, 19), and Smith (CA 2904625) describing communication with different network via hub element 6214 & prime 6216 & secondary 6218 (fig. 34 & 62), Doppler (US 2012/0127974) describing selection of gateway of LAN (title & fig. 2), and Ishii (US 2018/0213472) describing plural connections of terminal to core network (fig. 1 & abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469